Citation Nr: 1801411	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript is of record. 

In September 2016, the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the severity of his post-traumatic stress disorder and entitlement to a TDIU.  That development having been addressed, the case has since returned to the Board.

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is not manifested by symptoms equivalent in severity, frequency, and duration to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial rating greater than 70 percent for PTSD have not been satisfied at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(a), 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower ratings for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial rating cases).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC's 9411.

The Veteran's service-connected PTSD is currently evaluated as 70 percent disabling; however, he asserts that his service-connected PTSD warrants a higher rating than is currently assigned.  

Under General Rating Formula, as pertinent to the present claim, a 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.

(The Board recognizes that the Veterans Benefits Administration now utilizes the DSM-5.  However, this change does not apply to claims certified for appeal to the Board prior to August 4, 2014, as is the case here, even if such claim was subsequently remanded to the AOJ.  79 Fed. Reg. 45094 (Aug. 4, 2014)). 



If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the" frequency, severity, and duration" of a veteran's symptoms" play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  

According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  



A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  

A GAF score thus may demonstrate a specific level of impairment.  See Richard, 9 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The preponderance of the evidence shows that the Veteran's PTSD does not produce symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a 100 percent rating.

The Board notes that the Veteran has a diagnosis of PTSD.  VA psychiatric and mental health treatment records dated during the appellate period, as well as VA examination reports, indicate, in particular, nightmares, insomnia, flashbacks, suspiciousness, depression, anxiety, disturbances in motivation and mood, panic attacks, avoidance behaviors, concentration and memory problems, isolating behaviors, exaggerated startle response, hypervigilance, irritability, and difficulty in establishing and maintaining effective work and social relationships.  See 


November 2011 VA Compensation and Pension (C&P) Examination Report; July 2013 Psychiatry Note; October 2013 VA C&P Examination Report; November 2016 VA C&P Examination Report.

The Veteran currently lives alone as he is divorced from his wife.  See October 2013 VA C&P Examination Report.  However, he has a good relationship with his son and two of his granddaughters.  See June 2016 BVA Hearing.  The Veteran also occasionally cares for his five grandchildren.  See October 2013 VA C&P Examination Report.  The Veteran does his own shopping, attends church, and is able to manage his own finances.  See June 2016 Board Hearing; November 2016 VA C&P Examination Report.  However, the Veteran reported that he does not associate with friends often and does not like to attend family gatherings in part so as to avoid social events which involve drinking.  See September 2011 Buddy Statement; September 2011 Statement in Support of Claim; October 2013 VA C&P Examination Report; June 2016 VA C&P Examination Report.

Based on the Veteran's VA examinations, his thought processes and speech appeared appropriate.  See November 2011 C&P Examination Report; October 2013 VA C&P Examination Report.  The Veteran reported experiencing hallucinations of someone being injured or killed as well as hearing explosions from daily to three times a week.  See generally, November 2011 C&P Examination Report; October 2013 VA C&P Examination Report; June 2016 Board Hearing.  During his Board hearing, the Veteran reported that he was suicidal.  See June 2016 Board Hearing.  However, his medical record notes that the Veteran has continuously denied suicidal ideations.  See November 2011 Psychiatry Nursing Note; July 2013 Psychiatry Note; October 2013 VA C&P Examination Report; November 2016 VA C&P Examination Report.  The Veteran was found to have mild memory loss however his judgement was deemed intact and he was alert and oriented to time, place, and person.  Id.  In addition, the Veteran's hygiene and grooming was noted to be normal.  See November 2011 C&P Examination Report; October 2013 VA C&P Examination Report.  

The Board also notes that, during the appellate period, the Veteran was primarily assigned a GAF score of 55.  See, e.g., August 2011 Mental Health Initial Evaluation Note (GAF Score 55); September 2011 Psychiatry Nursing Note (GAF Score 55); October 2013 VA C&P Examination Report (GAF score 55).  In this regard, the Veteran's scores reflect moderate symptoms.  However, the Veteran also received a GAF score or 48 which would reflect serious symptoms.  See November 2011 VA C&P Examination Report.

Although there have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that they have not met or approximated the criteria for a rating higher than 70 percent under the General Rating Formula at any point during the pendency of this claim, for the reasons explained above.  See 38 C.F.R. § 4.126; Vazquez-Claudio, 713 F.3d at 117.  

In order to warrant a 100-percent rating, the Veteran's PTSD symptoms must not only produce total occupational and social impairment, but must also be equivalent in severity, frequency, and duration to the symptoms corresponding to a 100-percent rating.  See Vazques-Claudio, 713 F.3d at 116-17.  In other words, the Veteran's symptoms in and of themselves must be equivalent in severity, frequency, and duration to the symptoms listed for a 100 percent rating in order for this evaluation to apply; they cannot be bootstrapped into such equivalency by means of the functional impairment they allegedly cause.  See id. (rejecting the interpretation that symptoms corresponding to a 30-percent rating would warrant a 70 percent rating merely because it was found that they cause deficiencies in most areas). 

Here, not only is there an absence of any of the symptoms associated with a 100 percent rating, but the clinical findings consistently show that the Veteran's thought processes and communication were normal; that he has been able to maintain normal personal hygiene standards; he does not exhibit grossly inappropriate behavior; and that he was oriented times 3.  See 38 C.F.R. § 4.130, DC 9411.  See also November 2011 VA C&P Examination Report; November 2011 Psychiatry Nursing Note; October 2013 VA C&P Examination Report; September 2014 VPIT Consult; November 2016 VA C&P Examination Report.

The Board also finds that the assignment of a GAF score of 48 in the November 2011 VA C&P examination report does not in itself show that the criteria for a 100 percent rating have been satisfied.  Rather, as noted, the record does not show symptoms or functional impairment different or more severe than what is described in prior and subsequent treatment records, as discussed above.  The one-time assessment of an examiner or treating medical professional does not warrant a higher rating.  Rather, the Board must look at the entire record to make this determination.  Moreover, as discussed, GAF scores of 55 have generally been assigned during the pendency of this claim.  Finally, the Board observes that a GAF score of 48, which denotes serious symptoms or functional impairment, can be consistent with a 70 percent rating.  See Richard, 9 Vet. App. at 267; DSM-IV.  Accordingly, the GAF score of 48 does not in itself show that the criteria for a 100 percent rating have been satisfied.

The Veteran also does not pose a persistent danger of hurting himself or others, as he has consistently denied suicidal ideation or homicidal ideation, let alone intent or plan.  See November 2011 Psychiatry Nursing Note; July 2013 Psychiatry Note; October 2013 VA C&P Examination Report; September 2014 VPIT Consult; November 2016 VA C&P Examination Report.  Moreover, although the Veteran endorsed suicidal thoughts during the June 2016 Board Hearing, his statements did not reveal any concrete plans or attempts.  Accordingly, such suicidal ideation, absent any persistent danger of hurting himself, is already contemplated by the assigned 70 percent rating.  See 38 C.F.R. § 4.130.  

Additionally, as noted, the evidence shows that he is able to groom himself independently without reminders on a regular basis, and his grooming and appearance were not noted to be deficient on examination.  See October 2013 VA C&P Examination Report; September 2014 VPIT Consult; November 2016 VA C&P Examination Report.  This evidence weighs against intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  See 38 C.F.R. § 4.130.  Additionally, the Veteran lives alone and does his own shopping, thus the evidence does not reflect that the Veteran is incapable of doing such activities and does not equate to intermittent inability to perform activities of daily living due to psychiatric symptoms.  

Neither has the Veteran been found to be disoriented to time or place.  Instead, he was consistently found to be oriented in all spheres.  See November 2011 Psychiatry Nursing Note; November 2011 VA C&P Examination Report; October 2013 VA C&P Examination Report; September 2014 VPIT Consult; September 2014 Psychiatry Note.  Therefore, he has not demonstrated psychiatric symptomatology equivalent in severity to disorientation to time or place, as contemplated by a 100 percent rating.  See 38 C.F.R. § 4.130.

Finally, although the Veteran has mild memory loss, he is not shown to have memory loss for names of his close relatives, own occupation, or own name.  See November 2013 VA C&P Examination Report; October 2013 VA C&P Examination Report; November 2014 VA C&P Examination Report; November 2016 VA C&P Examination Report.  Thus, his memory loss is not equivalent in severity to the memory loss contemplated by a 100 percent rating.  See 38 C.F.R. § 4.130. 

Because the Veteran's symptoms, including nightmares, insomnia, flashbacks, depression, anxiety, disturbances in motivation and mood, panic attacks, avoidance behaviors, concentration and memory problems, isolating behaviors, exaggerated startle response, hypervigilance, irritability, and difficulty in establishing and maintaining effective work and social relationships, are not the same or equivalent in severity to the symptomology corresponding to a 100 percent rating, and as he has no other symptoms equivalent in severity to such symptomatology, the criteria for a 100 percent rating are not more nearly approximated at any point during the pendency of the claim.  See id.; Vazques-Claudio, 713 F.3d at 116, 188.  See also Hart, 21 Vet. App. at 509-10.

Further, the evidence reflects that the Veteran's PTSD has not caused either total occupational or total social impairment, as he has maintained some social relationships, including with his son, ex-wife, and grandchildren; and has been noted to be generally self-sufficient, independently functioning, cooperative, and exhibiting normal communication by VA examiners and health care providers.  See 38 C.F.R. § 4.130.  

Accordingly, the criteria for a 100 percent rating have not been satisfied or approximated during the pendency of this claim.  See id.


ORDER

Entitlement to an increased rating greater than 70 percent for posttraumatic stress disorder (PTSD) is denied.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for individual unemployability (TDIU) is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The VA examinations of record are not adequate to allow the Board to make a fully informed decision on the Veteran's ability to obtain and maintain gainful employment.  In this regard, the Board notes that the examination reports and opinions adduced during the pendency of the appeal do not explicitly address the Veteran's level of education, prior work experience, or training, and did not take into consideration the combined effect of his service connected disabilities on his ability to obtain or maintain substantially gainful activity.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 4.18, 4.19.  But see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).  As the effect of the Veteran's service-connected disabilities on his ability to sustain gainful employment is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  As such, additional development is required concerning this claim.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from November 2016 forward. 

2. Schedule the Veteran for an appropriate VA examination, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., hearing loss, PTSD, and tinnitus) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found. 

3. Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


